UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6240


DAVID MEYERS,

                    Petitioner - Appellant,

             v.

HAROLD CLARKE,

                    Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Raymond A. Jackson, District Judge. (2:20-cv-00466-RAJ-DEM)


Submitted: September 29, 2021                                 Decided: October 19, 2021


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Meyers, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       David Meyers seeks to appeal the district court’s order accepting the

recommendation of the magistrate judge and dismissing Meyers’ 28 U.S.C. § 2254 petition

as an unauthorized, successive § 2254 petition. The order is not appealable unless a circuit

justice or judge issues a certificate of appealability. See 28 U.S.C. § 2253(c)(1)(A). A

certificate of appealability will not issue absent “a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2). When, as here, the district court denies relief

on procedural grounds, the prisoner must demonstrate both that the dispositive procedural

ruling is debatable and that the petition states a debatable claim of the denial of a

constitutional right. Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v.

McDaniel, 529 U.S. 473, 484 (2000)).

       We have independently reviewed the record and conclude that Meyers has not made

the requisite showing. Accordingly, we deny a certificate of appealability and dismiss the

appeal. We also deny Meyers’ motions for a full record of state court proceedings, for a

more definitive statement and to strike the magistrate judge’s report and recommendation

and the district court’s order, and for injunctive relief. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                               DISMISSED




                                              2